DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 18 are pending in the application. 
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
Claims 16 – 18 recite the limitation “wherein the photocatalytic reactor has a modular design”. The specification of this instant application does not disclose any description on modular design.
The disclosure is objected to because of the following informalities: for the sentences at page9 line269 on “buffers are fixed …” and “Buffers in one ...”, the “buffers” should be “baffles or bafflers”.   
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2 – 4, 6 – 10, 12 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2-4 recite the limitation “further comprising a number of baffle pads”, while claim 1 recites the limitation “photocatalyst baffles”. Based on these claims, the “baffle pads” and “photocatalyst baffles” are different; however, they are same thing based on this instant specification (Photocatalytic baffles are pads coated with a photocatalytic material or pads that have attached a photocatalytic film, see e.g., page1 line7-8 of this instant specification). Thus, the limitation “baffle pads” of claims 2-4 is not clear.    
 
Claims 6 and 7 recite the limitation “the porous photocatalytic film”. There is insufficient antecedent basis for the limitation, since claim 1 does not cite “the porous photocatalytic film”. 
Claims 7 and 9 recite the limitation “the baffler”. There is insufficient antecedent basis for the limitation, since claim 1 does not cite a “baffler”. It is read as the “photocatalyst baffles” of claim 1.
Claim 8 recites the limitation “the porous photocatalytic bafflers”. There is insufficient antecedent basis for the limitation, since claim 1 does not cite “the porous photocatalytic bafflers”. In this Office Action, it is read as the baffles of claim 1. 
Claim 10 recites the limitation “the transparent walls of the photocatalytic chambers”. There is insufficient antecedent basis for the limitation, since claim 1 does not cite “the transparent walls of the photocatalytic chambers”. 
Claim 12 recites the limitations “the fluid inlet” and “the outlet of the fluid”. There is insufficient antecedent basis for the limitations, since claim 1 does not cite “the fluid inlet” and “the outlet of the fluid”. 
Claim 14 recites the limitation “the catalyst”. There is insufficient antecedent basis for the limitation, since claim 1 does not cite “the catalyst”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 – 3, 5, 7 – 9, 12 – 15 are rejected under 35 USC 102(a)(1) as being anticipated by Chan (US7 972 564 B2).  
Regarding claim 1, Chan discloses a flow photocatalytic reactor for degrading pollutants from a liquid (a fluid sterilizing apparatus comprising a chamber having UV 2, see e.g. Abstract of Chan, for sterilizing polluted liquid, see e.g. col.1 line 24 of Chan) in a batch or a continuous process (the reactor as shown in the Fig. 1 of Chan is capable of batch or continuous process), comprising: 
A plurality of UV sources for photocatalysis (two UV lamp 5 on the top and bottom of the reaction chamber, respectively, see e.g. Fig. 1 of Chan); 
A reaction chamber to photodegrade the pollutants (the chamber 1 coated with TiO2 layer, see e.g. col.7 line 28-30 and Fig. 1, for sterilizing polluted liquid, see e.g. col.1 line 24 of Chan);
A plurality of photocatalyst baffles (eight bafflers 3 coated on their surface with TiO2 layer and distributed with TiO2 nails 10, see e.g. col.7 line 33-37 and Fig. 1 of Chan).

Regarding claim 2, Chan discloses the apparatus of claim 1, further comprising a number of baffle pads (eight inclined bafflers 3 and two straight bafflers, see e.g. col.7 line 32 and Fig. 1 of Chan) arranged at an angle to each other and to the base (as demonstrated in Fig. 1 of Chan, the bafflers are arranged in an angle to each other and to the base. An angle refers to any degree). 

Regarding claim 3, Chan discloses the apparatus of claim 1, further comprising a number of baffle pads arranged in two rows (the upper baffler and the lower baffler are staggered at intervals, see e.g. col. 8 line 32-34 and Fig. 12 of Chan as below; the upper 5 bafflers are the upper row and the lower 5 bafflers are the lower row). 

    PNG
    media_image1.png
    907
    776
    media_image1.png
    Greyscale



Regarding claim 5, Chan discloses the apparatus of claim 1, wherein the baffle surface and walls are coated with a porous film containing at least one photocatalytic 2 layer, see e.g. col.7 line 36 of Chan; a layer of catalyst TiO2 layer is read as a porous film). 
Regarding claim 7, Chan discloses the apparatus of claim 1, wherein the porous photocatalytic film is attached to the baffler (the bafflers are coated with a TiO2 layer, see e.g. col.7 line 28-37 of Chan). 
Regarding claim 8, Chan discloses the apparatus of claim 1, wherein the porous photocatalytic bafflers (the bafflers coated with the porous film/layer of TiO2 catalyst is read as a porous photocatalytic bafflers, see e.g. col.7 line 28-37 of Chan) can be removed, reconditioned and replaced (According to the present invention, it is possible to add, remove, or replace the baffler, the filter mesh, the blower or the purifying accessories and the like, see e.g. Abstract of Chan).

Regarding claim 9, Chan discloses the apparatus of claim 1, wherein treating the liquid takes place in the photocatalytic chamber (the chamber 1, see e.g. col.7 line 28 and Fig. 1 of Chan), where the bafflers create agitation and recirculation of the passing liquid (the baffler has the pore in the upper or the lower portion and the pores in the adjacent bafflers are arranged to stagger up and down, see e.g. col.6 line 9-14 of Chan, which extends the flowing process and increasing the flowing time of the polluted water in the course of winding through the bafflers, see e.g. col.3 line 60-63 of Chan; in addition, the middle portion of the baffler may be made in wave shape to increase the contact of the water with the baffler, see e.g. col.8 line 10-12 and Fig. 11 of Chan. Thus, the stagger arrangement of pores and the wave shape of middle portion of bafflers create turbulent flow of passing liquid near the edges, angles and turns of bafflers, irregular fluctuations of flow velocity, pressure and direction, chaotic motion and eddies, consequently cause agitation and recirculation of the passing liquid).   
Regarding claim 12, Chan discloses the apparatus of claim 1, and further disclose wherein the fluid inlet is positioned below the outlet of the fluid from the photocatalytic chamber (see e.g. Fig. 14 of Chan).

Regarding claim 13, Chan discloses the apparatus of claim 1, wherein at least one UV light source located on top of the photocatalytic chamber (UV lamp 5 is mounted on the ceiling, see e.g. col.8 line 36 and Fig. 12 of Chan) is positioned in the same direction with the baffler rows (as demonstrated in the Fig.12 of Chan, the UV light is located on the top plate of the chamber, and along the longitudinal axis direction, which is same direction with the upper and lower baffler rows).  
Regarding claim 14, Chan discloses the apparatus of claim 1, wherein the UV light source are positioned in the proximity of the surface of the catalyst (the light tube is horizontally inserted in the upper indentations of the bafflers, see e.g. col.7 line 48-51 and Fig.1 of Chan; since the UV light is near the bafflers, which are coated with TiO2 catalyst, it is in the proximity of the catalyst). 
Regarding claim 15, Chan discloses the apparatus of claim 1, wherein the treatment of water takes place by passing the liquid through the reaction chamber, allowing the necessary time for the pollutant to react with the photocatalyst (the bafflers within the chamber have the pores in the upper or the lower portion and the pores in the adjacent bafflers are arranged to stagger up and down, see e.g. col.6 line 9-14 of Chan, .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 1, 16 and 18 are rejected under 35 USC 103 as being un-patentable over Boucher (US3 672 823) in view of Chan (US7 972 564 B2) and Carmignani et al. (US6 902 653 B2).  
Regarding claim 1, Boucher discloses a flow photo reactor (Fig. 28 shows an apparatus with an UV light tube 190 and a series of baffles 198,  see e.g. col. 13 line 33, 47 and Fig. 28 of Boucher) for degrading pollutants from a liquid (contaminated liquid is supplied by pump 186 via an input 184, and purified liquid is delivered out through outlet 188, see e.g. col.13 line27-29 and Fig. 28 of Boucher) in a batch or a continuous process (the reactor as shown in the Fig. 28 of Boucher is capable of batch or continuous process). However, Boucher is silent on photocatalyst and a plurality of UV sources used in the reactor. 
Chan discloses a flow photocatalytic reactor for degrading pollutants from a liquid using photocatalyst TiO2 (a fluid sterilizing apparatus comprising a chamber having UV lamps, bafflers coated with a layer of TiO2, see e.g. Abstract and Fig. 1 of Chan, for sterilizing polluted liquid, see e.g. col.1 line 24 of Chan), since TiO2 can generate extremely formidable effect of oxygenolysis after being irradiated by sunlight for fluid purification (see e.g. col.1 line 43-44 of Chan). And there are a great variety of disinfection and purification devices for water or air using photocatalyst TiO2 (see e.g. col.1 line 59-61 of Chan), thus it is a known technique.

Carmignani discloses a flow photocatalytic reactor for degrading pollutants from a liquid (an apparatus and method for the photocatalytic conversion of contaminants in a fluid stream, see e.g. Abstract and Title of Carminani) using photocatalyst TiO2 and multiple UV sources (Fig. 5 shows a reactor 10 containing a semiconductor unit 18 that is photoactivated by LED lights 14, which is hold by a support/wiring plate 16, see e.g. col. 6 line 55-60 and Fig. 5 of Carmignani; and the semiconductor unit contains photocatalyst TiO2, see e.g. col.8 line 22 of Carmignani), since semiconductor photocatalysts have been demonstrated for the destruction of organic contaminants in fluid media (see e.g. col.1 line 50-50 of Carmignani), and light distribution and absolute light intensity at semiconductor surfaces are two primary factors determining the performance of a photocatalytic fluid purification device (see e.g. col.2 line9-15 of Carmignani), and multiple UV light sources can promote light distribution and absolute light intensity.
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the photo reactor of Boucher to have included the catalyst TiO2 coated onto the bafflers as shown by Chan to generate extremely formidable effect of oxygenolysis after being irradiated by sunlight for fluid purification (see e.g. col.1 line 43-44 of Chan), and to further have included multiple UV sources as shown by Carmignani to promote light distribution and absolute light intensity.

The photocatalytic reactor disclosed by Boucher in view of Chan comprising: 

A reaction chamber to photodegrade the pollutants (the reactor as shown in Fig. 28 of Boucher);
A plurality of photocatalyst baffles (a series of baffles 198, see e.g. col.13 line 47 and Fig. 28 of Boucher).

Regarding claim 16, Boucher in view of Chan and Carmignani discloses the apparatus of claim 1, wherein the photocatalytic reactor has a modular design (Fig. 30 shows a battery of five of these purifiers in parallel, see e.g. col.13 line 30 and Fig. 30 of Boucher; a modular design is read as that a device can work in parallel or in series). 
The limitation “wherein the water treatment process taking place simultaneously in multiple photocatalytic reactors” is the intended use of the photocatalytic reactor of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Specifically, Boucher in view of Chan and Carmignani disclose the photocatalytic reactor in modular design, wherein the water treatment process taking place simultaneously in multiple photocatalytic reactors (Fig. 30 shows a battery of five of these purifiers in parallel, see e.g. col.13 line 30 and Fig. 30 of Boucher).
Regarding claim 18, Boucher in view of Chan and Carmignani discloses the apparatus of claim 1, wherein the photocatalytic reactor has a modular design (Fig. 30 
Chan discloses a flow photocatalytic reactor (a fluid sterilizing apparatus comprising a chamber having UV lamps, bafflers coated with a layer of TiO2, see e.g. Abstract of Chan), and further discloses wherein the change of the baffle pads occurring individually or simultaneously (According to the present invention, it is possible to add, remove, or replace the baffler, the filter mesh, the blower or the purifying accessories and the like, see e.g. Abstract of Chan).   
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bafflers arrangement of Boucher in view of Chan and Carmignani to have included inclined baffler-slots of Chan. In doing so, it is possible to add, remove or replace purifying accessories (see e.g. col.7 line 40-43 of Chan).

Claim 17 is rejected under 35 USC 103 as being un-patentable over Boucher (US3 672 823) in view of Chan (US7 972 564 B2) and Carmignani et al. (US6 902 653 B2) as applied to claim 1 above, and further in view of Cooper et al. (US 5 294 315).  
Regarding claim 17, Boucher in view of Chan and Carmignani discloses the apparatus of claim 1, wherein the photocatalytic reactor has a modular design (Fig. 30 shows a battery of five of these purifiers in parallel, see e.g. col.13 line 30 and Fig. 30 of Boucher; a modular design is read as that a device can work in parallel or in series).
The limitation of “wherein the water treatment process taking place in several stages in a succession of multiple photocatalytic reactor at the same time or at a time” the intended use of the photocatalytic reactor of claim 1. [A]pparatus claims cover what a device is, not what a device does [MPEP 2114.II]. If the prior art structure is capable of performing the intended use, then it meets the claim. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). 
Specifically, Cooper discloses a system for decontaminating the contaminated fluid using a photocatalytic reactor (see e.g. Abstract of Cooper), and further discloses wherein the water treatment process taking place in several stages in a succession of multiple photocatalytic reactor at the same time or at a time (a series of such system may be used to gradually decompose a chemical in the fluid, see e.g. Abstract and Fig. 15 and 16 of Cooper). 
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to arrange the modular reactor Boucher in view of Chan and Carmignani in series as shown by Cooper to gradually decompose a chemical in the fluid.

Claims 10 and 11 are rejected under 35 USC 103 as being un-patentable over Boucher (US3 672 823) in view of Chan (US7 972 564 B2) and Carmignani et al. (US6 902 653 B2) as applied to claim 1 above, and further in view of Burke et al. (US2002/0081257A1).  
Regarding claim 10, Boucher in view of Chan and Carmignani discloses the apparatus of claim 1, and further disclose a plate 192 under the UV light 190 is made of material having high ultraviolet transmission characteristics (see e.g. col. 13 line 34-35 of Boucher); however Boucher in view of Chan and Carmignani is silent on wherein the transparent walls of the photocatalytic chamber allow for visible light photocatalysis.
Burke discloses a photocatalytic reactor (see e.g. Title of Burke), and further discloses wherein the transparent walls of the photocatalytic chamber allow for visible light photocatalysis (the shell preferably includes transparent material if natural light is partially or wholly employed, see e.g., para0020 of Burke, in order to allow light to penetrate its surface such that the light causes photocatalytic reaction to occur, see e.g., para0021 of Burke). In addition, artificial light sources (UV lamps) can be mounted within the photocatalytic reactor (see e.g. para0021 of Burke) and can be controlled to be on and off when necessary by an activation system, such as sensors and timers (see e.g. para0022 of Burke). By utilizing both natural light or UV lamps, the photocatalytic reactor possesses several benefits, such as capable of operating under typical diurnal cycles and being customized and packed according to customer’s and conditions’ requirements (see e.g. para0026 of Burke).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the walls of Boucher in 
Regarding claim 11, Boucher in view of Chan and Carmignani discloses the apparatus of claim 1, wherein the UV light sources are hung from the ceiling of the chamber and braced by supports (Fig. 5 shows a reactor 10 containing a semiconductor unit 18 that is photoactivated by LED lights 14, which is hold by a support/wiring plate 16, see e.g. col. 6 line 55-60 and Fig. 5 of Carmignani). 

Claim 4 is rejected under 35 USC 103 as being un-patentable over Chan (US7 972 564 B2).  
Regarding claim 4, Chan discloses the apparatus of claim 1, further comprising a number of baffle pads arranged in two rows (the upper baffler and the lower baffler are staggered at intervals, see e.g. col. 8 line 32-34 and Fig. 12 of Chan as below; the upper 5 bafflers are the upper/first row and the lower 5 bafflers are the lower/second row). Chan is silent on the length of the upper row and lower row.
However, Chan further discloses baffles with different lengths. As demonstrated in Fig. 1 of Chan, the water inlet 12 is at bottom of the left chamber wall, the first vertical baffle from left is shorter than the rest slanted baffles with pores, which are staggered up and down (see e.g. col.2 line 45 and Fig. 1 of Chan). These structure forms a winding disinfecting path (see e.g. col.2 line 33-40 of Chan). 
In addition, it has been held that, without persuasive evidence that the particular size is significant, a change in size is generally recognized as being within ordinary skill MPEP 2144.04 IV). Therefore, it would have been an obvious matter of design choice to make the first row of baffles having a length larger than the second row since such a modification would have involved a mere change in size of a component.

Claims 5 – 7 are rejected under 35 USC 103 as being un-patentable over Chan (US7 972 564 B2) in view of Choi et al. (KR2007/0027098A).  
Regarding claim 5, Chan discloses the apparatus of claim 1, wherein the baffle surface and walls are coated with a film containing at least one photocatalytic component (the bafflers are coated with a TiO2 layer, see e.g. col.7 line 36 of Chan). However, Chan is silent on whether the TiO2 film is porous or not.  
Choi discloses a water treatment purification system applying a nano porous photo-catalytic membrane (see e.g. Abstract of Choi), which is a nanoporous TiO2 film having a nano-sized pore that is preferably smaller than 100 nm and made of an anatase phase (see e.g. p5 para08 of Choi) in order to increase an area substantially contacting with the fluid, thereby enhancing the efficiency of the photo-catalyst (see e.g. Abstract of Choi).
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the TiO2 of Chan to have included nanoporous TiO2 film in anatase form of Choi to increase an area substantially contacting with the fluid, thereby enhancing the efficiency of the photo-catalyst.

Regarding claim 6, Chan discloses the apparatus of claim 1 and a photocatalytic film (the bafflers are coated with a TiO2 layer, see e.g. col.7 line 36 of Chan).  However, Chan is silent wherein the photocatalytic film is porous and nanostructured.
Choi discloses a water treatment purification system applying a nano porous photo-catalytic membrane (see e.g. Abstract of Choi), which is a nanoporous TiO2 film having a nano-sized pore that is preferably smaller than 100 nm and made of an anatase phase (see e.g. p5 para08 of Choi) in order to increase an area substantially contacting with the fluid, thereby enhancing the efficiency of the photo-catalyst (see e.g. Abstract of Choi).
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the TiO2 of Chan to have included the nanoporous TiO2 film in anatase form of Choi to increase an area substantially contacting with the fluid, thereby enhancing the efficiency of the photo-catalyst.  
Regarding claim 7, Chan discloses the apparatus of claim 1, wherein the photocatalytic film is attached to the baffler (the bafflers are coated with a TiO2 layer, see e.g. col.7 line 28-37 of Chan). However, Chan is silent on whether the TiO2 film is porous or not.
Choi discloses a water treatment purification system applying a nano porous photo-catalytic membrane (see e.g. Abstract of Choi), which is a nanoporous TiO2 film having a nano-sized pore that is preferably smaller than 100 nm and made of an anatase phase (see e.g. p5 para08 of Choi) in order to increase an area substantially 
Therefore, based on KSR rationale C – Use of Known Technique to Improve Similar Devices (Methods or Products) in the Same Way [MPEP 2143.B], it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the TiO2 of Chan to have included nanoporous TiO2 film in anatase form of Choi to increase an area substantially contacting with the fluid, thereby enhancing the efficiency of the photo-catalyst.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Cabello et al. (EP1 686 095 A1) discloses a photocatalytic reactor with a modular design (see e.g. Title and Abstract of Cabello) to handle different capacities and configurations (series and/or parallel) (see e.g. p6 para4 of Cabello). Dong et al. (US5 516 492) discloses a photocatalytic reactor for decomposition of compounds in a fluid stream (see e.g. Abstract of Dong) and a reactor configuration with multiple rows of baffles (see e.g. Fig. 4/5 of Dong).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONGQIANG HU whose telephone number is (571)272-8409.  The examiner can normally be reached on Mon - Fri 0800 - 1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.H./Examiner, Art Unit 1795

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795